PER CURIAM 'Fhe court’s caseload has more than doubled in the past fifteen years and continues to increase from year to year. As a measure necessary to keep the docket current the court has unanimously decided that, at least until the procedure proves to be unsatisfactory or there is some other change in circumstances, the court will exercise its constitutional, statutory and inherent authority to sit in divisions. There will be two divisions, each consisting of the Chief Justice and three associate justices, with the makeup of the divisions rotating from time to time. Whenever a division is not unanimous the case will be referred to the full court. The court will also sit in banc from the outset in cases presenting a substantial question arising under the Arkansas Constitution, in criminal cases in which capital punishment has been imposed, in cases of original jurisdiction under Rule 17, and in other cases designated by the Court. All opinions in all cases will be circulated to all seven judges and considered in conference before their release. As in the past, no decision will be reached without the concurrence of at least four members of the court. No other change in the court’s procedure or rules is expected to be necessary.